                       IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF UTAH


UNITED STATES OF AMERICA,

                       Plaintiff,                           MEMORANDUM DECISION
                                                                AND ORDER
v.
                                                               Case No. 2:17CR131DAK
BENJAMIN DEPUTY BROWN,
                                                                 Judge Dale A. Kimball
                       Defendant.




       Defendant Benjmain Deputy Brown filed a Motion to Modify Conditions of Supervised

Release [Docket No. 47]. On May 2, 2018, this court sentenced Defendant to 90 months of

supervised release, to include 30 months of home confinement. Defendant’s motion seeks to

terminate the period of home confinement. Pursuant to 18 U.S.C. § 3583(e)(2), the court “[m]ay

modify . . . the conditions of supervised release at any time prior to the expiration or termination

of the term of supervised release.” Defendant’s probation officer supports Defendant’s motion

and the early termination of home confinement. Based on the probation officer’s position, the

United States does not object to Defendant’s motion.

       Defendant has complied with every condition of supervised release, maintained

employment, continued to participate in mental health counseling to regain control of his mental

health, and sought to actively engage in family responsibilities and activities. However, the

home confinement requirement is causing difficulties in his requirements for work and his ability
to fully help with his family commitments. The court agrees that Defendant’s ability to fully

engage in work and family life will benefit his rehabilitation. The continued monitoring of

Defendant’s technological devices will be sufficient to deter criminal conduct and protect the

public. Accordingly, the court grants Defendant’s motion and terminates Defendant’s term of

home confinement.

       DATED this 3rd day of July, 2019.

                                             BY THE COURT:



                                             DALE A. KIMBALL
                                             United States District Judge




                                                2
